Exhibit 10.1

 

Execution Version

 

 

Dated 20 OCT 2015

 

 

GENER8 MARITIME SUBSIDIARY VIII INC.
as Borrower

 

THE COMPANIES listed in Part A of Schedule 1

as joint and several Owner Guarantors and
joint and several Hedge Guarantors

 

GENER8 MARITIME, INC.

as Parent Guarantor

 

GENER8 MARITIME SUBSIDIARY V INC.

as Shareholder

 

THE BANKS AND FINANCIAL INSTITUTIONS listed in Part B of Schedule 1

as Original Lenders

 

THE EXPORT-IMPORT BANK OF KOREA
as KEXIM

 

CITIBANK, N.A., LONDON BRANCH

as ECA Agent

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH
as Facility Agent and Security Agent 

 

 

AMENDMENT NO. 1

to the Facility Agreement dated as of 31 August 2015

for certain term loan facilities of up to $963,743,455.00

 

 





--------------------------------------------------------------------------------

 



Index

 

 

 

 

Clause

 

Page

 

 

 

1

Definitions and Interpretation


3 

2

Agreement of the Finance Parties


4 

3

Conditions Precedent


4 

4

Representations


5 

5

Amendments to Facility Agreement and other Finance Documents


5 

6

Further Assurance


7 

7

Costs and Expenses


7 

8

Notices


7 

9

Counterparts


7 

10

Governing Law


7 

11

Enforcement


7 

 

 

 

Schedules

 

 

 

 

Schedule 1 The Parties


9 

Part A  The Obligors


9 

Part B  The Original Lenders


11 

 

 

 

Execution

 

 

 

 

 

Execution Pages


20 





2

--------------------------------------------------------------------------------

 



THIS AGREEMENT is made on ___ October 2016

 

PARTIES

 

(1)           GENER8 MARITIME SUBSIDIARY VIII INC., a corporation incorporated
and existing under the laws of the Republic of the Marshall Islands whose
registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island,
Majuro, Marshall Islands MH96960 as borrower (the “Borrower”); 

 

(2)           The limited liability companies listed in Part A of Schedule 1
(The Parties) therein as joint and several owner guarantors (the “Owner
Guarantors”) and as joint and several hedge guarantors (the “Hedge Guarantors”);

 

(3)           GENER8 MARITIME, INC., a corporation incorporated and existing
under the laws of the Republic of the Marshall Islands whose registered office
is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall
Islands MH96960 as parent guarantor (the “Parent Guarantor”);

 

(4)           GENER8 MARITIME SUBSIDIARY V INC., a corporation incorporated and
existing under the laws of the Republic of the Marshall Islands whose registered
office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,
Marshall Islands MH 96960 as shareholder (the “Shareholder”);

 

(5)           THE EXPORT-IMPORT BANK OF KOREA as KEXIM (“KEXIM”);

 

(6)           CITIBANK, N.A., LONDON BRANCH as ECA agent (the “ECA Agent”);

 

(7)           NORDEA BANK FINLAND PLC, NEW YORK BRANCH as agent of the other
Finance Parties (the “Facility Agent”), executing on behalf of itself as
Facility Agent and on behalf of the Majority Lenders with the consent of the
Majority Lenders; and

 

(8)           NORDEA BANK FINLAND PLC, NEW YORK BRANCH as security agent for the
Secured Parties (the “Security Agent”).

 

BACKGROUND

 

(A)           By the Facility Agreement, the K-Sure Lenders, the Commercial
Lenders, the KEXIM Guaranteed Lenders and KEXIM (collectively, the “Original
Lenders” and each, an “Original Lender”) agreed to make available to the
Borrower a facility of up to $963,743,455.00.

 

(B)           The Obligors have requested certain amendments be made to the
Facility Agreement.

 

(C)           This Agreement sets out the terms and conditions on which the
Facility Agent, with the consent of the Majority Lenders, agrees, with effect on
and from the Effective Date, at the request of the Obligors, to make certain
amendments to the Facility Agreement, including certain consequential
amendments, and the other Finance Documents and certain other minor changes.

 

OPERATIVE PROVISIONS

 

1            Definitions and Interpretation

 

1.1        Definitions

 

In this Agreement:

 

"Effective Date" means the later of (i) the date of this Agreement and (ii) the
date on which the conditions precedent in Clause 3 (Conditions Precedent) are
satisfied or waived.

 

"Facility Agreement" means the facility agreement dated as of 31 August 2015 and
made between, amongst others, (i) the Borrower as borrower, (ii) the Owner
Guarantors as owner





3

--------------------------------------------------------------------------------

 



guarantors and as hedge guarantors, (iii) the Parent Guarantor, (iv) the
Shareholder, (v) the banks and financial institutions named therein as mandated
lead arrangers, (vi) the Original Lenders as original lenders, (vii) the banks
and financial institutions named therein as Hedge Counterparties, (viii) the ECA
Agent as ECA agent and as ECA co-ordinator, (ix) the Facility Agent as facility
agent (the “Facility Agent”) and (x) the Security Agent as security agent.

 

"Party" means a party to this Agreement.

 

1.2         Defined expressions

 

Defined expressions in the Facility Agreement shall have the same meanings when
used in this Agreement unless the context otherwise requires or unless otherwise
defined in this Agreement.

 

1.3         Application of construction and interpretation provisions of
Facility Agreement

 

Clause 1.2 (Construction) of the Facility Agreement applies to this Agreement as
if it were expressly incorporated in it with any necessary modifications.

 

1.4         Designation as a Finance Document

 

The Borrower and the Facility Agent designate this Agreement as a Finance
Document.

 

2            Agreement of the Finance Parties

 

2.1         Agreement of the Facility Agent

 

The Facility Agent, with the consent of the Majority Lenders, agrees, subject to
and upon the terms and conditions of this Agreement, to the amendments to the
Finance Agreement set out in Clause 5.1 (Specific amendments to the Facility
Agreement).

 

2.2         Effective Date

 

The agreement of the Facility Agent, with the consent of the Majority Lenders,
contained in Clause 2.1 (Agreement of the Facility Agent) shall have effect on
and from the Effective Date.

 

3            Conditions Precedent

 

The agreement of the Facility Agent, with the consent of the Majority Lenders,
contained in Clause 2.1 (Agreement of the Facility Agent) is subject to:

 

(a)          no Default or Event of Default having occurred or continuing on the
date of this Agreement and on the Effective Date or resulting from entry into
this Agreement or the occurrence of the Effective Date;

 

(b)          the Repeating Representations to be made by each Obligor being true
in all material respects (it being understood and agreed that such
representations and warranties shall be deemed to have been made on each of the
date of this Agreement and the Effective Date with reference to the facts and
circumstances existing as at such dates, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
they shall be true and correct in all material respects as of such earlier date
(but further provided that the representation made under clause 18.7 (Financial
Statements; Financial Condition; Undisclosed Liabilities) of the Facility
Agreement which shall be made with reference to the latest financial statements
provided under the Facility Agreement on or prior to the date such
representation is made and as at the last day of the financial period in
relation to which such financial statements relate);

 

(c)          no event described in paragraph (a) of clause 7.2 (change of
control) of the Facility Agreement having occurred on the date of this Agreement
or the Effective Date;





4

--------------------------------------------------------------------------------

 



(d)          no event described in paragraphs (a) to (d) of clause 7.5
(mandatory cancellation or prepayment on default under Shipbuilding Contract) of
the Facility Agreement having occurred on the date of this Agreement or the
Effective Date; and

 

(e)          the Facility Agent shall have received this Agreement, duly
executed by the Obligors and the Facility Agent with the consent of the Majority
Lenders.

 

4             Representations

 

4.1         Corporate Power and Authority; Legal Validity and Enforceability

 

(a)          Each Obligor has the corporate or other applicable power and
authority to execute and deliver this Agreement and perform the terms and
provisions of this Agreement and of the Facility Agreement, as amended by this
Agreement and has taken all necessary corporate or other applicable action to
authorize the execution and delivery of this Agreement and performance by it of
this Agreement and of the Facility Agreement, as amended by this Agreement. 

 

(b)          Each Obligor has duly executed and delivered this Agreement, and
this Agreement (and the Facility Agreement, as amended by this Agreement)
constitutes the legal, valid and binding obligation of such Obligor enforceable
against such Obligor in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).  

 

4.2         No Violation

 

Neither the execution, delivery or performance by any Obligor of this Agreement,
nor compliance by it with the terms and provisions thereof (or of the Facility
Agreement, as amended by this Agreement), will:

 

(a)          contravene any material provision of any applicable law, statute,
rule or regulation or any applicable order, judgment, writ, injunction or decree
of any court or governmental instrumentality;

 

(b)          conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Security (except Other Permitted Security) upon any of the material properties
or assets of such Obligor pursuant to the terms of any indenture, mortgage, deed
of trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, to which such Obligor is a party or by which it or any
of its material property or assets is bound or to which it may be subject,
including the Refinancing Facility and the Sinosure Facility; or

 

(c)          violate any provision of the Constitutional Documents of such
Obligor.

 

5            Amendments to Facility Agreement and other Finance Documents

 

5.1         Specific amendments to the Facility Agreement

 

With effect on and from the Effective Date, the Facility Agreement shall be, and
shall be deemed by this Agreement to be, amended as follows:

 

(a)          clause 1.1 of the Facility Agreement be amended by deleting the
definition “Sinosure Facility” and replacing it with:

 

““Sinosure Facility” means one or more term loan facilities comprising an
aggregate of up to a principal amount of $385,227,495 to be provided to certain
Subsidiaries of the Parent Guarantor





5

--------------------------------------------------------------------------------

 



for the acquisition by such Subsidiaries of six (6) 320,000 dwt very large crude
oil carriers with hull numbers H1355, H1384, H1385, H1356, H1357 and H1358.”;

 

(b)          clause 1.1 of the Facility Agreement be amended by deleting clause
(iii) of paragraph (c) of the definition of “Change of Control” and replacing it
with:

 

“(iii) none of the following shall be a director of the Parent Guarantor: (a)
Mr. Peter Georgiopoulos, (b) Mr. Gary Brocklesby or (c) Mr. Nicolas Busch; or”;

 

(c)          clause 1.4(b) of the Facility Agreement be amended by deleting the
reference to “Clause 44.1(a)” and replacing it with “Clause 44.1”;

 

(d)          clause 8.5(b) of the Facility Agreement be amended by deleting
clause (i) and replacing it with:

 

“(i) be for a term ending on or prior to the relevant Termination Date in
respect of each Tranche”;

 

(e)          clause 21.25 of the Facility Agreement be amended by deleting
clause (b) and replacing it with:

 

“(b) Financial Indebtedness of the Obligors incurred pursuant to (i) the
Re-financing Facility in an aggregate principal amount not to exceed
$581,000,000 at any time outstanding, less any repayments thereof made after the
date hereof and (ii) the Sinosure Facility in an aggregate principal amount not
to exceed $385,227,495 at any time outstanding, less any repayments thereof made
after the date hereof, in each case including, for the avoidance of doubt, any
swap or hedge agreement permitted thereunder in accordance with the terms
thereof (including, without limitation, any swap or hedge agreement entered into
by the relevant Obligor(s) for the purposes of hedging interest rate exposure
thereunder);”

 

(f)          clause 30.2(e) of the Facility Agreement be amended by deleting
“this Clause 30.1(c)” and replacing it with “this Clause 30.2 (Instructions)”;

 

(g)          all references in Part A of Schedule 1 of the Facility Agreement to
the postcode “NY 10017” shall be deleted in its entirety and replaced with “NY
10171-0002”;

 

(h)          all references of the Facility Agreement to the address “437
Madison Avenue, 21st Floor, New York, NY 10022” shall be deleted in its entirety
and replaced with “1211 Avenue of the Americas, 23rd Floor, New York, NY 10036”;

 

(i)           all references of the Facility Agreement to the address
“Middelthunsgate 17, P.O. Box 1166 Sentrum, NO-0107 Oslo, Norway” shall be
deleted in its entirety and replaced with “Essendropsgate 7, 0368 Oslo, Norway”;

 

(j)           the definition of, and references throughout to, each Finance
Document shall be construed as if the same referred to that Finance Document as
amended and supplemented by this Agreement; and

 

(k)          by construing references throughout to "this Agreement" and other
like expressions as if the same referred to the Facility Agreement as amended
and supplemented by this Agreement.

 

5.2         Amendments to Finance Documents

 

With effect on and from the Effective Date each of the Finance Documents other
than the Facility Agreement, shall be, and shall be deemed by this Agreement to
have been, amended as follows:

 

(a)          the definition of, and references throughout each of the Finance
Documents to, the Facility Agreement and any of the other Finance Documents
shall be construed as if the same referred to the Facility Agreement and those
Finance Documents as amended and supplemented by this Agreement; and





6

--------------------------------------------------------------------------------

 



(b)          by construing references throughout each of the Finance Documents
to "this Agreement" and other like expressions as if the same referred to such
Finance Documents as amended and supplemented by this Agreement.

 

5.3         Finance Documents to remain in full force and effect

 

The Finance Documents shall remain in full force and effect as amended and
supplemented by:

 

(a)          the amendments to the Finance Documents contained or referred to in
Clause 5.1 (Specific amendments to the Facility Agreement) and Clause 5.2
(Amendments to Finance Documents); and

 

(b)          such further or consequential modifications as may be necessary to
give full effect to the terms of this Agreement.

 

6             Further Assurance

 

Clause 21.34 (Further assurance) of the Facility Agreement shall apply, with any
necessary adaptations, in relation to this Agreement.

 

7             Costs and Expenses

 

Clause 16.2 (amendment costs) of the Facility Agreement, as amended and
supplemented by this Agreement, applies to this Agreement as if it were
expressly incorporated in it with any necessary modifications.

 

8            Notices

 

Clause 38 (Notices) of the Facility Agreement, as amended and supplemented by
this Agreement, applies to this Agreement as if it were expressly incorporated
in it with any necessary modifications.

 

9            Counterparts

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

10          Governing Law

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to its conflict of law principles.

 

11          Enforcement

 

11.1       Jurisdiction

 

(a)          Each of the Obligors hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York County, and any appellate court thereof, in any action or proceeding
arising out of or relating to this Agreement or for recognition or enforcement
of any judgment, and each of the Parties hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State Court or, to the extent permitted by law,
in such Federal court. Each of the Parties agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)         This Clause 11.1 (Jurisdiction) is for the benefit of the Secured
Parties only. As a result, no   Secured Party shall be prevented from taking
proceedings relating to any dispute arising out of or in connection with this
Agreement (including a dispute regarding the existence, validity or termination
of this Agreement or any non-contractual obligation arising out of or in
connection





7

--------------------------------------------------------------------------------

 



with this Agreement) in any other courts with jurisdiction. To the extent
allowed by law, the Secured Parties may take concurrent proceedings in any
number of jurisdictions.

 

11.2       Service of process

 

(a)          Each of the Obligors hereby agrees to appoint the Parent Guarantor,
with offices currently located at 299 Park Avenue #2, New York, NY 10171, as its
designated agent for service of process for any action or proceeding arising out
of or relating to this Agreement. Each of the Obligors also irrevocably consents
to the service of any and all process in any such action or proceeding by the
mailing of copies of such process to its address specified in clause 38.2
(Addresses) of the Facility Agreement. Each of the Obligors also agrees that
service of process may be made on it by any other method of service provided for
under the applicable laws in effect in the State of New York.

 

(b)          If any person appointed as an agent for service of process is
unable for any reason to act as agent for service of process, the Borrower (on
behalf of all the Obligors) must immediately (and in any event within five (5)
days of such event taking place) appoint another agent on terms acceptable to
the Facility Agent.  Failing this, the Facility Agent may appoint another agent
for this purpose.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 





8

--------------------------------------------------------------------------------

 



Schedule 1

 

The Parties

 

Part A

 

The Obligors

 

 

 

 

 

Name of Borrower

Place of Incorporation
or Formation

Registration number
(or equivalent, if any)

Address for Communication

    

 

 

 

GENER8 MARITIME SUBSIDIARY VIII INC.

REPUBLIC OF MARSHALL
ISLANDS

78647

299 PARK AVENUE,
2nd Floor

NEW YORK, NY 10171-0002

Attn: Chief Financial Officer

Telephone: (212) 763-5600

Facsimile: (212) 763-5608

E-mail: finance@gener8maritime.com

 

With a copy to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention: Kenneth Chin, Esq.

 

Telephone: +1 212 715 9100

Facsimile: +1 212 715 8000

    

 

 

 

Name of Parent
Guarantor

Place of Incorporation
or Formation

Registration number
(or equivalent, if any)

Address for Communication

    

 

 

 

GENER8 MARITIME INC.

REPUBLIC OF MARSHALL
ISLANDS

31343

299 PARK AVENUE,
2nd Floor

NEW YORK, NY 10171-0002

Attn: Chief Financial Officer

Telephone: (212) 763-5600

Facsimile: (212) 763-5608

E-mail: finance@gener8maritime.com

 

With a copy to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention: Kenneth Chin, Esq.

 

Telephone: +1 212 715 9100

Facsimile: +1 212 715 8000

 





9

--------------------------------------------------------------------------------

 



 

 

 

Name of Shareholder

Place of Incorporation
or Formation

Registration number
(or equivalent, if any)

Address for Communication

    

 

 

 

GENER8 MARITIME SUBSIDIARY V INC.

REPUBLIC OF
MARSHALL
ISLANDS

67634

299 PARK AVENUE,
2nd Floor

NEW YORK, NY 10171-0002

Attn: Chief Financial Officer

Telephone: (212) 763-5600

Facsimile: (212) 763-5608

E-mail: finance@gener8maritime.com

 

With a copy to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention: Kenneth Chin, Esq.

 

Telephone: +1 212 715 9100

Facsimile: +1 212 715 8000

 

 

 

 

 

 

Name of Owner
Guarantor / Hedge
Guarantor

Place of Incorporation
or Formation

Registration number
(or equivalent, if any)

Address for Communication

 

    

 

 

 

GENER8 NEPTUNE LLC

REPUBLIC OF

963422

299 PARK AVENUE,

GENER8 ATHENA LLC

MARSHALL

963429

2nd Floor

GENER8 APOLLO LLC

ISLANDS

963436

NEW YORK, NY 10171-0002

GENER8 ARES LLC

 

963437

Attn: Chief Financial Officer

GENER8 HERA LLC

 

963441

Telephone: (212) 763-5600

GENER8 CONSTANTINE LLC

 

963438

Facsimile: (212) 763-5608

GENER8 OCEANUS LLC

 

963446

E-mail:

GENER8 NAUTILUS LLC

 

963443

finance@gener8maritime.com

GENER8 MACEDON LLC

 

963442

 

GENER8 NOBLE LLC

 

963445

With a copy to:

GENER8 ETHOS LLC

 

963439

 

GENER8 PERSEUS LLC

 

963447

Kramer Levin Naftalis & Frankel LLP

GENER8 THESEUS LLC

 

963448

1177 Avenue of the Americas

GENER8 HECTOR LLC

 

963440

New York, NY 10036

GENER8 NESTOR LLC

 

963444

Attention: Kenneth Chin, Esq.

 

Telephone: +1 212 715 9100

Facsimile: +1 212 715 8000

 





10

--------------------------------------------------------------------------------

 



Part B

 

The Original Lenders

 

 

 

 

 

Name of Commercial Lender

    

Address for Communication

 

 

 

ABN AMRO CAPITAL USA LLC

 

100 Park Avenue,

 

 

New York, New York 10017

 

 

Attention: Rajbir Talwar,

 

 

                    Director of Transportation Clients

 

 

Telephone: 917 284 6850

 

 

Facsimile: N/A

 

 

E-mail: rajbir.talwar@abnamro.com

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attention: Julie Lee,

 

 

                   Vice President

 

 

Telephone: 917 284 6968

 

 

Facsimile: N/A

 

 

E-mail: julie.lee@abnamro.com

 

 

 

 

 

 

 

 

And to:

 

 

 

 

 

Attention: Lilla Engelsbel-Sporysheva,

 

 

                    Director Trade Finance Operations

 

 

Telephone: 917 284 6962

 

 

Facsimile: 917 284 6697

 

 

E-mail: tradefinance@abnamro.com  /

 

 

Lilia.Engelsbel-Sporysheva@abnamro.com

 

 

 

 

 

 

 

 

And to:

 

 

 

 

 

Attention: Maria Pina,

 

 

                    Vice President

 

 

Telephone: 917 284 6917

 

 

Facsimile: 917 284 6683

 

 

E-mail: middleoffice@abnamro.com

 





11

--------------------------------------------------------------------------------

 



 

 

 

 

CITIBANK, N.A., LONDON

    

Citibank N.A., London Branch,

BRANCH

 

Citigroup Centre, Canada Square,

 

 

London, E14 5LB

 

 

c/o Citibank International Limited,

 

 

Poland Branch

 

 

7/9 Traugutta str., 1st Floor

 

 

00-985 Warsaw, Poland

 

 

Attention: Loan Operations Department

 

 

(Kara Catt / Romina Coates – EAF Middle Office)

 

 

Telephone: +44 207986 4881

 

 

Facsimile:  +44 207 655 2380

 

 

E-mail: cibuk.loans@citi.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

388 Greenwich Street,

 

 

New York, NY, 10013

 

 

Attention: Meghan O’Connor

 

 

Telephone: +1 212 816 8557

 

 

Facsimile: N/A

 

 

E-mail:  meghan.oconnor@citi.com

 

 

 

DNB CAPITAL LLC

 

200 Park Avenue,

 

 

31st Floor New York,

 

 

NY 10166

 

 

Attention: Cathleen Buckley

 

 

Telephone: 212 681 3861

 

 

Facsimile: 212 681 3900

 

 

E-mail: Cathleen.buckley@dnb.no

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attention: Sybille Andaur

 

 

Telephone: 212 681 3878

 

 

Facsimile: 212 681 3900

 

 

E-mail: Sybille.Andaur@dnb.no

 

 

 

DVB BANK SE

 

609 Fifth Avenue; 5th Floor;

 

 

New York, NY 10017

 

 

Attention: DVB Transport (US) LLC

 

 

(Jurek Bochner)

 

 

Telephone: +1 212 858 2609

 

 

Facsimile: +1 212 858 2673

 

 

E-mail: Jurek.Bochner@dvbbank.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attention: Christiane Lombardi

 

 

Telephone:+1 212 858 2608

 

 

Facsimile: +1 212 858 2693

 

 

E-mail: Christiane.Lombardi@dvbbank.com

 



12

--------------------------------------------------------------------------------

 



 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

    

1211 Avenue of the Americas,

 

 

23rd Floor

 

 

New York, NY  10036

 

 

Attention: Shipping Offshore and Oil Services

 

 

Telephone:  +1 212 318 9636

 

 

Facsimile:   +1 212 421 4420

 

 

E-mail: dlny-ny-cadloan@nordea.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

Essendropsgate 7

 

 

0368 Oslo, Norway

 

 

Facsimile: +47 22 48 66 78

 

 

E-mail: agency.soosid@nordea.com

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB

 

SEB Merchant Banking, Shipping Finance KA3,

 

 

SE-106 40 Stockholm,  Sweden

 

 

Attention: Arne Juell-Skielse

 

 

Telephone: +46 8 763 86 38

 

 

Facsimile: N/A

 

 

E-mail: arne.juell-skielse@seb.se

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attention: Susanna Wilhelmsson

 

 

Telephone: +46 8 763 86 80

 

 

Facsimile: N/A

 

 

E-mail: susanna.wilhelmsson@seb.se

 

 

 

 

Name of KEXIM Guaranteed

    

Address for Communication

Lender

 

 

 

 

 

BANCO BILBAO VIZCAYA

 

5F Seoul Finance Center,

ARGENTARIA, S.A.,

 

Sejong-Daero, 136 Jung-Gu,

SEOUL BRANCH

 

Seoul Korea (04520)

 

 

Attention: Winnie Chung / Kevin Park / Frances Lee

 

 

Telephone: (822) 6905 6023 / (822) 6905 6016 /

 

 

(822) 6905 6024

 

 

Facsimile: (822) 3789 5537

 

 

E-mail: winniec@bbva.co.kr  /

 

 

kevin.park@bbva.co.kr / frances.lee@bbva.co.kr

 

 

 

 

 

With a copy to:

 

 

 

 

 

Level 95, International Commerce Centre,

 

 

One Austin Road West,

 

 

Kowloon, Hong Kong

 

 

Attention: Grace Li / Weilei Song

 

 

Telephone: +852 25823278 / +852 2582 3110

 

 

Facsimile: +852 2587 9717

 

 

E-mail: gracel@bbva.com.hk / weilei.song@bbva.com



13

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

And to:

 

 

 

 

 

Attention: Maggie Siu / Sally Chan

 

 

Telephone: +852 2582 3216/ +852 2582 3255

 

 

Facsimile: +852 2582 3199

 

 

E-mail: maggie.siu@bbva.com.hk  /

 

 

sally.chan@bbva.com.hk /

 

 

loansagency@bbva.com.hk

 

 

 

CITIBANK, N.A., LONDON

 

Citibank N.A., London Branch,

BRANCH

 

Citigroup Centre, Canada Square,

 

 

London, E14 5LB

 

 

c/o Citibank International Limited,

 

 

Poland Branch

 

 

7/9 Traugutta str., 1st Floor

 

 

00-985 Warsaw, Poland

 

 

Attention: Loan Operations Department

 

 

(Kara Catt / Romina Coates – EAF Middle Office)

 

 

Telephone: +44 207986 4881

 

 

Facsimile:  +44 207 655 2380

 

 

E-mail: cibuk.loans@citi.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

388 Greenwich Street,

 

 

New York, NY, 10013

 

 

Attention: Meghan O’Connor

 

 

Telephone: +1 212 816 8557

 

 

Facsimile: N/A

 

 

E-mail:  meghan.oconnor@citi.com

 

 

 

INDUSTRIAL AND

 

1205-10, Choryang 1-dong,

COMMERCIAL BANK OF

 

Dong-gu, Busan, Korea, 601-839

CHINA, BUSAN BRANCH

 

Attention: Byung-joo, Seo

 

 

Telephone: 82-51-463-8707

 

 

Facsimile: 82-51-463-6880

 

 

E-mail:  seobj@kr.icbc.com.cn

 

 

 

 

 

With a copy to:

 

 

 

 

 

18th Floor, Taepyeongno Bldg., #73 Sejongdaero,

 

 

Jung-gu,

 

 

Seoul, Korea 100-767

 

 

Attention: Hyun-il, Sohn

 

 

Telephone: 82-2-3788-6692

 

 

Facsimile: 82-2-3783-6735

 

 

E-mail: sohnhi@kr.icbc.com.cn





14

--------------------------------------------------------------------------------

 



 

 

 

 

KOMMUNAL

    

Dronning Eufemias gate 10,

LANDSPENSJONSKASSE

 

Pb.400 Sentrum, 0103 OSLO

GJENSIDIG

 

Attention: Anne Kristine Skappel

FORSIKRINGSSELSKAP

 

Telephone: +47 900 65 243

 

 

Facsimile: +47 22 03 36 00

 

 

E-mail: anne.kristine.skappel@klp.no

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attention: Christian Dahl

 

 

Telephone:+47 411 022 86

 

 

Facsimile:+47 22 03 36 00

 

 

E-mail: Christian.dahl@klp.no

 

 

 

 

 

And to:

 

 

 

 

 

Trondheim

 

 

Attention: Linda Bruneel / Birgitte Elvrum

 

 

Telephone: +4798623977 / +4790774226

 

 

Facsimile: +4773533839

 

 

E-mail: okontrd@klp.no

 

 

 

 

 

And to:

 

 

 

 

 

Trondheim

 

 

Attention: Oddvar Engelsastro / Anette Christensen

 

 

Telephone: +4748186935

 

 

Facsimile: +4773533839

 

 

E-mail: Oddvar.Engelsaastro@klp.no /

 

 

Anette.Christensen@klp.no

 

 

 

MITSUBISHI UFJ TRUST AND

 

4-5, Marunouchi 1-Chome,

BANKING CORPORATION

 

Chiyoda-ku, Tokyo 100-8212, Japan

 

 

Attention: Structured Finance Division II

 

 

(Toshiya Muramatsu / Kotaro Kobayashi)

 

 

Telephone: +81-3-6250-3307

 

 

Facsimile: +81-3-6250-3279

 

 

E-mail: toshiya_muramatsu@tr.mufg.jp /

 

 

kotaro_kobayashi@tr.mufg.jp

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attention: Daisuke Watanabe / Mieko Fujishiro

 

 

Telephone: +81-3-6250-3306

 

 

Facsimile : +81-3-6250-3279

 

 

E-mail: mutbsf2_post@tr.mufg.jp





15

--------------------------------------------------------------------------------

 



NONGHYUP BANK

    

18F, 120 Tongil-Ro, Jung-Gu,

 

 

Seoul, Korea 04517

 

 

Attention: Joon Yong Seo

 

 

Telephone:  +822 2080-8116

 

 

Facsimile: +822 2080-8130

 

 

E-mail: seo6505@nonghyup.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attention: Young Ho Jung / Chang Uk Kim

 

 

Telephone: +822 2080-8119 / +822 2080-8124

 

 

Facsimile: +822 2080-8130

 

 

E-mail: sailor05@nonghyup.com /

 

 

changuk@nonghyup.com

 

 

 

SAMBA FINANCIAL GROUP,

 

Nightingale House, 65 Curzon Street,

LONDON BRANCH

 

London, W1 8PF, UK

 

 

Attention: Sherif Atef

 

 

Telephone: +44 207 659 8235

 

 

Facsimile: +44 207 355 4416

 

 

E-mail:  sherif.atef@samba.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attention: Keith Clay

 

 

Telephone: +44 207 659 8237

 

 

Facsimile: +44 207 355 4416

 

 

E-mail: keith.clay@samba.com

 

 

 

Name of K-Sure Lender

 

Address for Communication

 

 

 

ABN AMRO CAPITAL USA LLC

 

100 Park Avenue,

 

 

New York, New York 10017

 

 

Attention: Rajbir Talwar,

 

 

                    Director of Transportation Clients

 

 

Telephone: 917 284 6850

 

 

Facsimile: N/A

 

 

E-mail: rajbir.talwar@abnamro.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attention: Julie Lee,

 

 

                    Vice President

 

 

Telephone: 917 284 6968

 

 

Facsimile: N/A

 

 

E-mail: julie.lee@abnamro.com

 





16

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

And to:

 

 

 

 

 

Attention: Lilla Engelsbel-Sporysheva,

 

 

                    Director Trade Finance Operations

 

 

Telephone: 917 284 6962

 

 

Facsimile: 917 284 6697

 

 

E-mail: tradefinance@abnamro.com  /

 

 

Lilia.Engelsbel-Sporysheva@abnamro.com

 

 

 

 

 

And to:

 

 

 

 

 

Attention: Maria Pina,

 

 

                    Vice President

 

 

Telephone: 917 284 6917

 

 

Facsimile: 917 284 6683

 

 

E-mail: middleoffice@abnamro.com

 

 

 

BANCO BILBAO VIZCAYA

 

5F Seoul Finance Center,

ARGENTARIA, S.A.,

 

Sejong-Daero, 136 Jung-Gu,

SEOUL BRANCH

 

Seoul Korea (04520)

 

 

Attention: Winnie Chung / Kevin Park / Frances Lee

 

 

Telephone: (822) 6905 6023 / (822) 6905 6016 /

 

 

(822) 6905 6024

 

 

Facsimile: (822) 3789 5537

 

 

E-mail: winniec@bbva.co.kr  /

 

 

kevin.park@bbva.co.kr / frances.lee@bbva.co.kr

 

 

 

 

 

With a copy to:

 

 

 

 

 

Level 95, International Commerce Centre,

 

 

One Austin Road West,

 

 

Kowloon, Hong Kong

 

 

Attention: Grace Li / Weilei Song

 

 

Telephone: +852 25823278 / +852 2582 3110

 

 

Facsimile: +852 2587 9717

 

 

E-mail: gracel@bbva.com.hk  /

 

 

weilei.song@bbva.com

 

 

 

 

 

And to:

 

 

Attention: Maggie Siu / Sally Chan

 

 

Telephone: +852 2582 3216/ +852 2582 3255

 

 

Facsimile: +852 2582 3199

 

 

E-mail: maggie.siu@bbva.com.hk /

 

 

sally.chan@bbva.com.hk /

 

 

loansagency@bbva.com.hk

 





17

--------------------------------------------------------------------------------

 



 

 

 

 

CAIXABANK, S.A.

 

Av. Diagonal 662-664, planta -2, 08034 Barcelona

 

 

Attention: Isabel Marquez Buey

 

 

Telephone: +34 93 404 46 05

 

 

Facsimile: +34 93 404 67 94

 

 

E-mail: imarquez@caixabank.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attention: Eduard Sin / Susanna Farnós

 

 

Telephone: + 34 93 404 41 39 / +34 93 297 46 63

 

 

Facsimile: +34 93 404 64 66

 

 

E-mail:  creditos.sindicados@lacaixa.es

 

 

 

 

 

And to:

 

 

 

 

 

Attention: Maria Carmen Utrilla

 

 

Telephone: +34 93 404 44 32

 

 

Facsimile: N/A

 

 

E-mail: Carmen.utrilla@caixabank.com

 

 

 

CITIBANK, N.A., LONDON

 

Citibank N.A., London Branch,

BRANCH

 

Citigroup Centre, Canada Square,

 

 

London, E14 5LB

 

 

c/o Citibank International Limited,

 

 

Poland Branch

 

 

7/9 Traugutta str., 1st Floor

 

 

00-985 Warsaw, Poland

 

 

Attention: Loan Operations Department

 

 

(Kara Catt / Romina Coates – EAF Middle Office)

 

 

Telephone: +44 207986 4881

 

 

Facsimile:  +44 207 655 2380

 

 

E-mail: cibuk.loans@citi.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

388 Greenwich Street,

 

 

New York, NY, 10013

 

 

Attention: Meghan O’Connor

 

 

Telephone: +1 212 816 8557

 

 

Facsimile: N/A

 

 

E-mail:  meghan.oconnor@citi.com

 

 

 

LANDESBANK HESSEN-

 

Landesbank Hessen-Thueringen Girozentrale,

THUERINGEN GIROZENTRALE

 

MT-259300,Neue Mainzer Strasse

 

 

52-58, 60311 Frankfurt am Main

 

 

Attention: Birgit Albrecht

 

 

Telephone: +49 69 9132-4778

 

 

Facsimile: +49 69 9132- 3208

 

 

E-mail: birgit.albrecht@helaba.de

 





18

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attention: Markus Latz

 

 

Telephone: +49 69 9132-2285

 

 

Facsimile: +49 69 9132-3208

 

 

E-mail: markus.latz@helaba.de

 

 

 

MITSUBISHI UFJ TRUST AND

 

4-5, Marunouchi 1-Chome,

BANKING CORPORATION

 

Chiyoda-ku, Tokyo 100-8212, Japan

 

 

Attention: Structured Finance Division II

 

 

(Toshiya Muramatsu / Kotaro Kobayashi)

 

 

Telephone: +81-3-6250-3307

 

 

Facsimile: +81-3-6250-3279

 

 

E-mail: toshiya_muramatsu@tr.mufg.jp  /

 

 

kotaro_kobayashi@tr.mufg.jp

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attention: Daisuke Watanabe / Mieko Fujishiro

 

 

Telephone: +81-3-6250-3306

 

 

Facsimile : +81-3-6250-3279

 

 

E-mail: mutbsf2_post@tr.mufg.jp

 

 

 

THE EXPORT-IMPORT BANK

 

BIFC 20th floor,

OF KOREA

 

Munhyeongeumyung-ro 40, Namgu,

 

 

Busan 608-828, Korea

 

 

Attention: Seo Hye-lim,

 

 

                    Senior Loan Officer

 

 

Telephone: +82 51 922 8826

 

 

Facsimile: +82 51 922 8849

 

 

E-mail: hyelim@koreaexim.go.kr

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attention: Kim Ji-Eun,

 

 

                   Loan Officer

 

 

Telephone: +82 51 922 8827

 

 

Facsimile: +82 51 922 8849

 

 

E-mail: jekim@koreaexim.go.kr

 





19

--------------------------------------------------------------------------------

 



Execution Pages

 

 

 

 

 

GENER8 MARITIME SUBSIDIARY VIII INC., as Borrower

    

 

 

 

 

 

 

 

/s/ George Fikaris

 

 

 

Name: George Fikaris

 

 

Title: Vice President and Secretary

 

 

 

 

 

 

 

 

 

 

 

GENER8 MARITIME, INC., as Parent Guarantor

 

 

 

 

 

 

 

 

/s/ George Fikaris

 

 

 

Name: George Fikaris

 

 

Title: Vice President

 

 

 

 

 

 

 

 

GENER8 MARITIME SUBSIDIARY V INC., as Shareholder

 

 

 

 

 

 

 

 

/s/ George Fikaris

 

 

 

Name: George Fikaris

 

 

Title: Secretary

 

 

 

 

 

 

 

 

GENER8 NAUTILUS LLC

 

 

GENER8 MACEDON LLC

 

 

GENER8 NOBLE LLC

 

 

GENER8 ETHOS LLC

 

 

GENER8 PERSEUS LLC

 

 

GENER8 THESEUS LLC

 

 

GENER8 HECTOR LLC

 

 

GENER8 NESTOR LLC

 

 

GENER8 NEPTUNE LLC

 

 

GENER8 ATHENA LLC

 

 

GENER8 APOLLO LLC

 

 

GENER8 ARES LLC

 

 

GENER8 HERA LLC

 

 

GENER8 CONSTANTINE LLC

 

 

GENER8 OCEANUS LLC,

 

 

as Owner Guarantors and Hedge Guarantors

 

 

 

 

 

 

 

 

/s/ George Fikaris

 

 

 

Name: George Fikaris

 

 

Title: Manager

 

 

 





20

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

THE EXPORT-IMPORT BANK OF KOREA, as KEXIM

 

 

 

 

 

 

 

 

/s/ Hojun Kim

 

 

 

Name: Hojun Kim

 

 

Title: Director General

 

 

 

 

 

 

 

 

CITIBANK, N.A., LONDON BRANCH, as ECA Agent

 

 

 

 

 

 

 

 

/s/ Frithiof A. Wilhelmsen

 

 

 

Name: Frithiof A. Wilhelmsen

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Facility Agent

 

 

 

 

 

 

 

 

/s/ Erik Havnvik

 

 

 

Name: Erik Havnvik

 

 

Title: First Vice President

 

 

 

 

 

 

 

 

/s/ Martin Lunder

 

 

 

Name: Martin Lunder

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,  as Security Agent

 

 

 

 

 

 

 

 

/s/ Erik Havnvik

 

 

 

Name: Erik Havnvik

 

 

Title: First Vice President

 

 

 

 

 

 

 

 

/s/ Martin Lunder

 

 

 

Name: Martin Lunder

 

 

Title: Senior Vice President

 

 

 

21

--------------------------------------------------------------------------------